DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006130816 to Tachibana in view of JP H11110166 to Takenaka.



      Regarding claim 1, Tachibana discloses a method for handling image forming abnormality, applied to an image forming apparatus (paragraph 16; image forming apparatus; paragraph 28-29; error report (abnormality) for image forming apparatus ), comprising: 
     acquiring a print job from a control terminal (paragraph 25-26; PCL controller 3 of IMAGE FORMING APPARATUS receives print data from PC (terminal)); 
     analyzing the print job to obtain an analysis result (paragraph 20, 26-27; PCL controller 3 analyzes print command in the print job to get analysis result); 
     when the analysis result is a failed analysis (paragraph 27-28; PCL controller 3 cannot analyze the command (failed analysis)), determining whether a control program installed on the control terminal is abnormal according to the analysis result (paragraph 27, 32; printer driver error (abnormality) is determined for failed analysis for installed driver of PC 5); and 
       if the control program installed on the control terminal is abnormal, generating an information page, and printing to output the information page (paragraph 32-33; when printer driver error is determined, an error report (information page) is printed in s7).





However Tachibana does not disclose wherein the control program is a program which enables the control terminal to exchange the print job with the image forming apparatus
generating an abnormal-driving information page, and printing to output the abnormal-driving information page.
       Takenaka discloses wherein the control program is a program which enables the control terminal to exchange the print job with the image forming apparatus (paragraph 43-44, 47; driver 3 enables host computer to exchange print data with printer);
        generating an abnormal-driving information page, and printing to output the abnormal-driving information page (paragraph 59-62; diagnostic report (abnormal-driving information page) is printed which includes result indicating that driver 3 not compatible with printer (abnormal driving)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tachibana as taught by Takenaka to provide printing of driver related information page.
        The motivation to combine the references is to provide detailed information on the printed report regarding the driver that caused the error so that the user can make the appropriate changes to the driver (paragraph 59-62).



       Regarding claim 2, Takenaka discloses the method according to claim 1, wherein the analysis result includes a version number and/or a compression parameter of the control program (paragraph 61; analysis result includes correction instruction that “predetermined version” (version number) of driver should be installed).



        Regarding claim 3, Takenaka discloses the method according to claim 2, wherein when the analysis result includes the version number of the control program, determining whether the control program installed on the control terminal is abnormal according to the analysis result includes (paragraph 60-61; analysis result includes correction instruction that “predetermined version” (version number) of driver should be installed): acquiring a preset version of the control program that is pre-stored; and when the version number of the control program in the analysis result is inconsistent with the preset version, determining that the control program is abnormal (paragraph 60-61; driver version required by printer (preset version) is compared with version of the printer driver 3 installed and if not matched determines defect (abnormal) for the driver 3; paragraph 51; version required is prestored in table 18). 




         Regarding claim 8, see rejection of claim 1. Further Tachibana discloses an image forming apparatus, comprising: a memory, for storing computer-executable instructions; and at least one processor, coupled with the memory and configured, when the computer- executable instructions being executed, to perform a method for handling image forming abnormality (paragraph 18-19; control unit 10 executes program stored in ROM; paragraph 16; image forming apparatus; paragraph 28-29; error report (abnormality) for image forming apparatus).

       Regarding claim 9, see rejection of claim 2.

      Regarding claim 10, see rejection of claim 3.



         Regarding claim 15, see rejection of claim 1. Tachibana discloses a non-transitory computer-readable storage medium, containing program instructions for, when being executed by a processor, performing a method for handling image forming abnormality (paragraph 18-19; control unit 10 executes program stored in ROM; paragraph 16; image forming apparatus; paragraph 28-29; error report (abnormality) for image forming apparatus).

           Regarding claim 16, see rejection of claim 2.

           Regarding claim 17, see rejection of claim 3.



Claim(s) 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006130816 to Tachibana in view of JP H11110166 to Takenaka further in view of JP 2003288180 to Suzuki.

        Regarding claim 4, Takenaka disclose the method according to claim 2, 
parameter pre-stored by an analysis unit of the image forming apparatus (paragraph 51; driver version (parameter) required is prestored in table 18).
However Takenaka does not disclose wherein when the analysis result includes the compression parameter, determining whether the control program installed on the control terminal is abnormal according to the analysis result includes:
acquiring a decompression parameter; and when the decompression parameter does not correspond to the compression parameter, determining that the control program is abnormal.
       Suzuki discloses wherein when the analysis result includes the compression parameter, determining whether the control program installed on the control terminal is abnormal according to the analysis result includes (paragraph 24-25, 32, 48-50; compression rate (parameter) is analyzed to determine whether to increase it based on printer buffer size; when compressed cannot be received by printer, it is determined that printer driver installed in computer incorrectly compressed data (abnormal) and the image processor 323 of the driver adjusts the compression rate; analysis result in step s104):
acquiring a decompression parameter; and when the decompression parameter does not correspond to the compression parameter, determining that the control program is abnormal (paragraph 24-25, 32, 48-50; “predetermined value” of receive buffer and speed for the decompression is decompression parameter of the printer acquired for the analysis; printer driver is incorrect compression when NO in step S104 (cannot receive) meaning compression rate not corresponding to capacity of buffer).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tachibana in view of Takenaka as taught by Suzuki to provide analysis of compression related errors in print job.
        The motivation to combine the references is to ensure that compressed data submitted by the terminal is printable by printer by making adjustment to compressed data by adjusting compression rate (paragraph 24-25, 32, 48-50).



          Regarding claim 11, see rejection of claim 4.

           Regarding claim 18, see rejection of claim 4.



Claim(s) 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006130816 to Tachibana in view of JP H11110166 to Takenaka further in view of JP 2004268516 to Kojima.

       Regarding claim 5, Takenaka discloses the abnormal-driving information page(paragraph 59-62; diagnostic report (abnormal-driving information page) is printed which includes result indicating that driver 3 not compatible with printer (abnormal driving)). However Takenaka does not disclose the method according to claim 1, wherein the information page includes a preset network address for driving, such that the control program is maintained according to the preset network address for driving.
      Kojima does not disclose wherein the information page includes a preset network address for driving, such that the control program is maintained according to the preset network address for driving (page 3, starting lines 100 till bottom; driver update information includes information for downloading; page 6, lines 214-241; driver update information includes URL 82 (address) for downloading the driver 23 on terminal so as to maintain the latest version; page 8, lines 289-299; driver update information (information page) is printed ).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tachibana in view of Takenaka as taught by Kojima to provide network address information on the printed report.
        The motivation to combine the references is to provide user address information related to the driver having error such that the user can update the driver provided at the address with new version (page 6, lines 214-241).



           Regarding claim 12, see rejection of claim 5.


           Regarding claim 19, see rejection of claim 5.
4.	Claim(s) 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006130816 to Tachibana in view of JP H11110166 to Takenaka further in view of US Patent Application Publication Pub. No. US 20200097219 to Nampo.
         Regarding claim 6, Takenaka discloses the method according to claim 1, further including:
transmitting the print job from the control terminal to the image forming apparatus through the control program (paragraph 43-44, 47; driver 3 enables host computer to exchange print data with printer) and generating the abnormal-driving information page (paragraph 59-62; diagnostic report (abnormal-driving information page) is printed which includes result indicating that driver 3 not compatible with printer (abnormal driving)).
However Takenaka does not disclose transmitting the information page to the control terminal.
      Nampo discloses transmitting the information page to the control terminal (paragraph 65; controller 143 transmits error report (information page) to terminal).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tachibana in view of Takenaka as taught by Nampo to provide transmission of error report to the terminal.
        The motivation to combine the references is to reduce waste of printed paper for error report by transmitting the error report to the terminal without having to print it (paragraph 4-7).


           Regarding claim 13, see rejection of claim 6.


4.	Claim(s) 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006130816 to Tachibana in view of JP H11110166 to Takenaka further in view of US Patent Application Publication Pub. No. US 20030095279 to Kim.
        Regarding claim 7, Tachibana discloses the method according to claim 1, further including:
wherein:
when the print job is a print job issued for a first time by the control program of the control terminal and if the control program is abnormal, the information page is generated and outputted (paragraph 25-26; PCL controller 3 of IMAGE FORMING APPARATUS receives print data from PC (terminal) for first time; paragraph 32-33; when print driver error (abnormal driver) is determined, an error report (information page) is printed out). Further Takenaka discloses abnormal driving information page (paragraph 59-62; diagnostic report (abnormal-driving information page) is printed).
Further Tachibana disclose when the control program is abnormal, using an abnormality handling module to analyze the print job (paragraph 32-33; when driver error in s3, controller 30 (abnormality handling module) analyzes data information of the print data to determine cause of error), 

However Tachibana does not disclose using an abnormality handling module to analyze the print job and printing the print job; when the print job is not a print job issued for the first time by the control program of the control terminal or when continuous execution is confirmed by a user, the abnormality handling module is used to analyze the print job, and the print job is outputted through printing.
       Kim discloses using an abnormality handling module to analyze the print job and printing the print job; when the print job is not a print job issued for the first time by the control program of the control terminal or when continuous execution is confirmed by a user, the abnormality handling module is used to analyze the print job, and the print job is outputted through printing (paragraph 38-40; when error occurs in first time, the error handling (abnormality handling) is performed (step 330 340) to determine whether error is correctable (analyzing the job); if not correctable in step 370 a second print job is issued (not a print job issued for the first time) during reprint and print job is analyzed and printed during reprint (goes back to step 320) according to user interface module 40 used for abnormal handling to select reprinting).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tachibana in view of Takenaka as taught by Kim to provide print job issuing a second time when error occurs on first time.
        The motivation to combine the references is to provide user option during print error on first time of submitting job such that user can have option to reprint from start or from where error occurs or cancel the job (paragraph 40-41).


           Regarding claim 14, see rejection of claim 7.

           Regarding claim 20, see rejection of claim 7.















Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20060098222 to Tachibana.
JP 2009056608 to Sato.




Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu
 
/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

06/17/2022